Citation Nr: 1213439	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service with the Army from July 1973 to July 1976 and with the Navy from August 1976 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, denying, among other issues, the claim currently on appeal.  

This claim was previously denied by the Board in a January 2011 decision.  The Veteran appealed this decision to the United States Court of Veterans Appeals (Court), and in August 2011, the Court granted a Joint Motion submitted by the parties, remanding the issue of service connection for a low back disorder back to the Board.  This Joint Motion for Remand did not impact the remainder of the Board's January 2011 decision, as the Court noted that the Veteran abandoned any challenge to the remainder of the issues denied by the Board in January 2011.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  A written transcript of that hearing has been prepared and incorporated into the evidence of record.  

As an introductory matter, the Board notes that the RO denied the claim of entitlement to service connection for a low back disorder in June 2011 for failure to submit new and material evidence.  However, since this issue is still in appellate status, new and material evidence is not required and the June 2011 decision as to this matter was in error.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to service connection for a low back disorder.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board notes that the Veteran reported in a statement dated in December 2010 that he was seen for back pain by the VA Medical Center (VAMC) in Oakland, California in 1982.  He also reported having submitted a claim for benefits at this time.  However, the record does not contain any evidence of VA treatment with the VAMC in Oakland, California, prior to March 1983.  As such, the AMC should take all reasonable steps necessary to obtain any record of VA outpatient treatment in Oakland, California, prior to March 1983.  

Furthermore, the record reflects that the Veteran was afforded a VA examination for his claimed low back disability in November 2008.  The examiner opined that it was less likely as not that the Veteran's low back disorder was caused by or a result of active military service.  This opinion was based in part on the fact that there was no supporting evidence of ongoing back problems while on active duty.  However, this assertion on the part of the examiner is not entirely accurate.  During his June 2010 hearing, the Veteran testified to numerous back injuries during service, including falling down stairs, slipping on ice, and falling while working on a vehicle's engine.  The Veteran also stated in his March 2009 notice of disagreement that there were "many a day" in which he was in great discomfort because of his lower back pain and stiffness.  

In light of the above evidence, the Board is of the opinion that an additional VA examination is necessary before appellate review may proceed.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran must be afforded an examination in which is competent testimony regarding frequent back pain during active duty is taken into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take all reasonable steps necessary to obtain VA treatment records prepared at the VAMC in Oakland, California, prior to March 1983.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should then be scheduled for a VA examination before an appropriate specialist to determine the etiological origin of his low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination, and the examination report should reflect review of these items.  

The examiner is asked to perform all necessary tests and studies, and opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffers from a low back disability that manifested during, or as a result of, active military service.  The Veteran's lay statements as to in-service injuries and frequent pain must be discussed and considered when formulating a final opinion.  

3.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

